In the
                               Court of Appeals
                       Second Appellate District of Texas
                                at Fort Worth
                                  No. 02-19-00412-CV

COMANCHE PEAK RANCH, LLC,                    §    On Appeal from
LAURA GRISHAM, RONALD HASTY,
DIANNE HASTY, MICHAEL W. THOMAS
AS TRUSTEE FOR MICHAEL W. THOMAS             §    the 355th District Court
FAMILY TRUST, HARVEY THOMAS AS
TRUSTEE FOR HARVEY IKE THOMAS
FAMILY TRUST, AND SANDRA                     §    of Hood County (C2019200)
WILLIAMS, Appellants

V.                                           §    April 23, 2020


CITY OF GRANBURY, TEXAS, Appellee            §    Opinion by Justice Womack

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s judgment

should reflect that the dismissal is without prejudice, and we affirm the trial court’s

judgment as modified.

       It is further ordered that appellants shall bear the costs of this appeal, for which

let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack